Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 1 of 17 PageID #: 2615




                      Exhibit 9
                                (Part 6)
Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 2 of 17 PageID #: 2616




                                                        ti   AtL4011




                                                                                 RASH_2705
Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 3 of 17 PageID #: 2617




                                                                                 RASH_2706
Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 4 of 17 PageID #: 2618




                                   cttlH




                                                                                 RASH_2707
Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 5 of 17 PageID #: 2619




                                               Ii
                                             IllI           FM        1111IF
                                              Mining   I




                                             WIKA=11111111=11111111111
                                                           AiE7717i71=11111111111111111MIEMEN




                                                                                                RASH_2708
Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 6 of 17 PageID #: 2620




                                   r




                                     41111`
                         Ftr




                                                     Auraerrxnnig
                        14M2140
                 mire

                                  Pfbikti
                              NEIMMErE
                                            Affoll
                        SWINVX7




                                                                                 RASH_2709
Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 7 of 17 PageID #: 2621




                \




                                                7114111113wil




                                                                                 RASH_2710
Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 8 of 17 PageID #: 2622




17r1151111




                                                                                 RASH_2711
Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 9 of 17 PageID #: 2623




                                                                                 RASH_2712
            Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 10 of 17 PageID #: 2624




                                            imam= TpAll
                              g             lag
                                                    Mni



                                  41




                                            1412nialla
                                                   111111
                                       IS




                                       ei



                                  1R
    40141




s




                                                                                              RASH_2713
           Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 11 of 17 PageID #: 2625




           k

     i11




            4
            014
                                 i


                                     Vs
                                          ow   I




  40Wilia                        Fait=




ASKO kill4
Winn In
  11116
                                Igni6




                                                                                             RASH_2714
Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 12 of 17 PageID #: 2626




                                                                                  ,.       '/
                                                                          ,. ,.{,:.;,' k ·,: .
                                                                                                     ..
                                                                 ,, ..     . '/'
                                                                   ,
                                     .. .........·••"''' /
                                                                ,~
                                       ~              ,',:.


                                                          ./


                                                                         .
                                                              . . •• . . . . .. .   ..           ~   ·
                                                                                                          I
                                                                                                         /'
                                                                                                          ••••,   •••   #   ••••
                                                                                                                                          •     I   ,
                                                                                                                                                        a
                                                                                                                                                        -   •
                                                                                                                                                                 a
                                                                                                                                                                 •




                                                                                                                                   . . . .. .
                                                                                                                                                                             a
                                                                                                                                                                             ·   4• .   .. ,   6   .;




                                                                                                                                                                     Aisaw
                                                                                                                                                                             0
                                                                                                                                                            fr
                                                                                                                                                                AM




                                                                                                                                                                 RASH_2715
Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 13 of 17 PageID #: 2627




                                                                                  RASH_2716
                                        Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 14 of 17 PageID #: 2628




                                 ' 1,, ' ,, ,,               ~
                                                             ' ' ' ,,   . . . ... .......
                                                                          '
                                                                              , ,,, '




                                                                 . .
. ... .. . . . . . . . . . . . . . . . . . . .   ...   ...        ...




                                                                                            -
                                                                                                L
                                                                                                ;:-----   ,#   "=--
                                                                                                                      , .:   .




                                                                                                                                 RASH_2717
Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 15 of 17 PageID #: 2629




                                                                                            vsaial111110
                                                                       NIL


                                                                       nattIRR
                                                                        NI   ANARIumtiVi
                                                                                           3nNivilkus3




                                                                                                           RASH_2718
Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 16 of 17 PageID #: 2630




                                                   74




                                          17     Vitiff6

                                   71   Airi2k




                                                                                  RASH_2719
Case: 3:20-cv-00224-NBB-RP Doc #: 91-14 Filed: 04/12/21 17 of 17 PageID #: 2631




                                                                                  RASH_2720
